DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the wall".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pusheck (U.S. 2019/0120666) in view of Thorum (U.S. 2006/0181859).
	Regarding claims 1, 8, 12, 13 and 19, Pusheck teaches mountable sensor assembly 100 for mounting on body panel of a vehicle assembly, the body panel 130 having a body panel opening for mounting the mountable sensor assembly (see figure 1), the mountable sensor assembly comprising: a sensor circuit 120; a housing comprising a cavity 112 that receives the sensor circuit 120, the housing comprising a first locking feature 422; and a mounting portion 140 configured to lock into the body panel opening in the body panel.
However Pusheck does not explicitly teach a second locking feature on opposites sides of a lock opening; the mounting portion having a post with at least one post opening such that the first locking feature and the second locking feature engage the mounting portion inside the at least one post opening to fasten the housing to the mounting portion, the first locking feature and the second locking feature being aligned to reduce deflection of the post during insertion.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Pusheck with the teaching of Thorum in order to provide a snap fit attachment for the sensor housing.
	Additionally, regarding claims 8, 13 and 19, Pusheck as modified by Thorum further teaches wherein the first locking feature is configured to apply an equal amount of pressure in an opposite direction to the post as the second locking feature (this is known in the art and can be seen by the configuration).
Regarding claims 2 and 14, Pusheck does not explicitly teach a lock opening.
Thorum teaches wherein the first locking feature 76 extends from a wall of the housing into the lock opening 78 (see figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Pusheck with the teaching of Thorum in order to provide a snap fit attachment for the sensor housing.
Regarding claims 3 and 9, Thorum teaches wherein the second locking feature 60 extends from a cross-member 36.
However, Thorm does not explicitly teach that the locking feature extends into the lock opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Pusheck with the teaching of Thorum since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claims 4, 5, 15 and 16, Pusheck does not explicitly teach a lock opening.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Pusheck with the teaching of Thorum in order to provide a snap fit attachment for the sensor housing.
Regarding claims 6 and 7, Pusheck does not explicitly teach a lock opening.
Thorum further teaches wherein the post is configured to insert into the lock opening (see figure 5); wherein the post is configured to insert into the lock opening in only one orientation of the housing relative to the mounting portion (see figures 3 and 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Pusheck with the teaching of Thorum in order to provide a snap fit attachment for the sensor housing.
Regarding claim 10, neither reference explicitly teaches wherein the first locking feature is configured to flex an equal amount to the second locking feature when the post is inserted into the lock opening.
However, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claims 11 and 20, Thorum further teaches wherein the cross-member is attached to the wall by a first side support member (end of 16) at one end of the lock opening and by a second side support member 66 at an opposite end of the lock opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/               Examiner, Art Unit 2855